— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered August 21, 1989, convicting her of robbery in the second degree and criminal possession of stolen property in the fifth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*148Contrary to the defendant’s contention, we find that the People did adduce legally sufficient evidence that the complainant sustained physical injury (see, Penal Law § 10.00 [9]), a necessary element of the charge of robbery in the second degree under Penal Law § 160.10 (2) (a). Indeed, in addition to the subjective testimony that the then 79-year-old complainant was "dropped” to the ground by the defendant causing her to sustain "a lot of pain” in her shoulder, back, and legs, the evidence was uncontroverted that prior to being mugged by the defendant, the complainant had no difficulty walking, whereas subsequent thereto, she was no longer able to walk without difficulty and received continuing medical treatment. Accordingly, physical injury was established by the legally sufficient evidence adduced that as a result of being mugged by the defendant, the complainant had sustained an impairment of her physical condition (see, Penal Law § 10.00 [9]; see also, People v McAdoo, 166 AD2d 674; People v Harper, 145 AD2d 933; People v Weatherly, 144 AD2d 509; People v Talibon, 138 AD2d 426). Bracken, J. P., Eiber, Miller and Ritter, JJ., concur.